Title: To Thomas Jefferson from William C. C. Claiborne, 29 September 1803
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir,
            Near Natchez September the 29th 1803
          
          I persuade myself that my letters of the 12th and 24th of August, have reached you in safety. I have not yet been enabled to procure Romane’s map of Louisiana, and I fear the Geographical sketches which were promised me, by a Gentleman residing at Nachitoches on the Red River will not be forwarded. This Gentleman is a Doctor Sibly, formerly of North Carolina, and a man of good general information. A Captain of militia, by the name of Vidal who is the commandant of a small spanish settlement, immediately opposite to Natchez, has discovered that Doctor Sibly had addressed to me several letters, and this circumstance (I am informed) has excited the jealousy of this very little Spanish Tyrant, in so great a degree, as to induce him to report Sibly to the Governor General of Louisiana as a dangerous subject; And the probability is, that for the present, I shall be deprived of the benefit of the Doctors correspondence. 
          By a late publication in the National Intelligencer, I discover that west Florida is supposed to be included in the Cession from Spain to France, and if so is now ceded to the United States.—The Treaty between France and Spain, I have never seen; but it was reported here that by this Instrument, Spain had ceded Louisiana with the same extent she had acquired it from France;—And that in consequence thereof, the Marquis de Cassa Calvo and Governor Salcedo, the Spanish commissioners had said, that the Island of New Orleans was the only tract of Country, east of the Mississippi which was ceded to France: From this opinion the Prefect dissented, but upon what grounds, I was not informed;—but if the tenor of the Treaty, be as Mr Smith represents, and Spain has ceded Louisiana to France as the same was previously possessed by France, there can be no doubt, but the greater part of what is now termed west Florida is included.—It is a fact I believe, universally admitted, that Louisiana when possessed by the French, was considered as extending to the River Perdedo. This River is east of the Mobile, and falls into the Ocean about 12 miles west of the Bay of Pensacola. 
          I do suppose that three or four companies of regular Troops, will be sufficient to take care of the fortifications &c at New Orleans and between that City and the mouth of the Mississippi. But permit me to suggest that it would also be advisable, to transport to New Orleans, four or five thousand stand of Arms, and a suitable proportion of ammunition. The negroes in the Island of Orleans are very numerous, and the number of free mulattoes is also considerable;—on the change of Government, it is not impossible, but these people may be disposed to be riotous, and the organising and arming the white Inhabitants, (which the American Commissioners might immediately do), would not only discourage any disorderly spirit, but give entire safety to the Province. 
          In my letter of the 24th ultimo, I stated that a majority of the Citizens of Louisiana could read and write: on further inquiry, I beleive this information to be incorrect. Our new fellow Citizens are indeed involved in great ignorance, a Gentleman on whose veracity I can depend, assures me, that in the settlement of Point Coupee where the society is esteemed wealthy and polished, that not a third of the free Inhabitants can write their names, and among the illeterate, are those, whose annual income exceeds $6000: my informant adds, that mental Ignorance pervades the other parts of the Province in an equal, and he beleives in a greater degree.—
          The form of Government which may be prescribed for our new Territory, excites great anxiety in this quarter. The present Government of Louisian’a is a Despotism, partly Civil, partly military, and in some degree ecclesiastical. The regeneration of a system thus compounded of ingredients, the most abhorrent to those principles, which we would wish to cultivate in the same district, seems to be an arduous task. Sudden and total reformation is best calculated for enlightened minds; the experiment may prove hazardous with Creole ignorance;—I believe however, that our newly acquired fellow Citizens may be trusted very far, even at first—but I am inclined to an opinion, that until a knowledge of the American Constitutions, Laws, Language and customs, is more generally diffused, a state Government in Louisiana, would not be managed with descretion. 
          The Surveyor General Mr Briggs has established his office in the Town of Washington, and added greatly to the happiness of our little society; I hold him in high estimation, and discover with pleasure, that he is acquiring very fast the esteem and confidence of the people. Mr Rodney and Mr Williams have not yet arrived; their appointments as commissioners are very popular, and they are themselves great acquisitions to the Territory. 
          I have not seen Mr Trist the collector at Fort Adams for some time, but I understand he enjoys good health, and I know he is attentive to his duties; he is indeed a faithful officer, and Justly merits the confidence reposed in him by the Government.
          I pray you to accept my best wishes for your individual, domestic, and public happiness
          I am Dear Sir With great respect your faithful friend 
          
            William C. C. Claiborne
          
        